Citation Nr: 0713920	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-24 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post operative 
residuals of carcinoma of the neck with metastic neoplasm.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.  In January 2007, the veteran testified at a 
video-hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for his cancer, which 
first presented as a mole on his neck in January 2002.  The 
veteran maintains that the cancer resulted from exposure to 
Agent Orange during service in the Republic of Vietnam.  
Specifically, the veteran believes that his tumor is either 
one of the enumerated cancers listed in the regulations 
listed below and he is therefore entitled to service 
connection on a presumptive bases or, if it is not, he is 
nonetheless entitled to service connection because his tumor 
was directly caused by his exposure to herbicides while 
serving in the Republic of Vietnam.  

Moreover, the Board notes that a review of the record on 
appeal shows that in January 2002 the veteran had a mole 
removed from his neck.  Thereafter, a cyst appeared and after 
conservative treatment failed a biopsy was performed later in 
July 2002.  After pathology results showed it was a type of 
tumor, it was excised later that same month.  The veteran 
thereafter underwent a course of chemotherapy and the tumor 
has not returned.  See letters and/or treatment records from 
Michael Shelton, M.D.; and West Texas Cancer Center.

However, pathology results were inconclusive as to the type 
of tumor or its primary site.  See, for example, treatment 
records, letters, and/or emails from Michael Shelton, M.D.; 
West Texas Cancer Center; Ralph Cepero, M.D.; Medical Center 
Hospital; Dr. Lester E. Wold of the Mayo Clinic; and Sherri 
L. Gillham, M.D., from Dx Laboratory.  

Specifically, the veteran's diagnoses included 
undifferentiated malignancy, metastatic neoplasm most 
compatible with melanoma, large cell anaplastic pleomorphic 
malignant tumor metastic to skin and subcutaneous tissue, 
possible primary renal cell carcinoma, possible thyroid 
carcinoma, mesothelioma synovial, and epitheloid sarcoma.  
Id.  

In addition, Dr. Wold opined in a July 2002 letter that his 
differential diagnosis rests largely between carcinoma and 
melanoma and that given his testing of the sample that was 
provided him he believed that, "[o]n balance, it is best 
considered this metastic neoplasm most compatible with 
melanoma."  

Thereafter, a conversation with Dr. Wold memorialized in an 
August 2002 treatment record from West Texas Cancer Center, 
noted that he would favor a diagnosis of carcinoma over 
melanoma because of the positive cytokeratin.  However, 
because the S100 stain was positive, a clear diagnosis could 
not be made.  

In the same August 2002 treatment record from West Texas 
Cancer Center, T.K. George, M.D., thereafter opined that 
"[t]he most accurate diagnosis is undifferentiated 
malignancy, favoring carcinoma."

Moreover, despite multiple computerized tomography (CT) 
scans, no primary site was definitively identified.  See, for 
example, CTs dated in July 2002, September 2002, December 
2002, January 2003, and April 2003.  Nonetheless, in a 
February 2004 email to the veteran, Dr. Wold postulated that 
the tumor's primary site was most likely the upper 
aerodigestive tract, given the morphology.  

As to the origins of the tumor, Dr. Shelton opined in January 
2003 that the veteran "has a history of being exposed to 
Agent Orange while service in South Vietnam and it appears 
that this could be related to the etiology of this malignant 
lesion from a skin primary."  In a February 2004 email to 
the veteran, Dr. Wold opined that the veteran's disease 
process would correspond to "rispiratory (sic) cancers 
(cancers of the lung, bronchus, larynx or trachea) . . . 
[but] without the identification of the primary tumor it is 
difficult to be dogmatic in this regard, but the morphology 
would fit."

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam War, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  For these Vietnam War veterans 
diseases associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309 (2006).  

The list of presumptive diseases includes, among other 
diseases, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea), and soft-
tissue sarcoma.  38 C.F.R. § 3.309(e). 

Moreover, Note 1 under 38 C.F.R. § 3.309(e) defines soft-
tissue sarcoma to include the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; and Malignant 
ganglioneuroma.

On the other hand, the National Academy of Sciences (NAS) 
found no relationship between herbicide agent exposure and 
the following 25 diseases: hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, breast cancer, 
female reproductive cancers, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders (other than diabetes 
mellitus), immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tumors, brain tumors, skin cancer, 
AL amyloidosis, endometriosis, and adverse effects of thyroid 
homeostasis.  See, for example, 64 Fed. Reg. 59232-59243 
(1999).

Lastly, the Board notes that when adjudicating claims of 
entitlement to service connection due to alleged herbicide 
(including Agent Orange) exposure, VA must consider both 
direct service connection under 38 C.F.R. § 3.303 (2006) and 
presumptive service connection under 38 C.F.R. § 3.307 for 
the disorders enumerated at 38 C.F.R. § 3.309 for herbicide 
exposure.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Given the above inconclusive opinions regarding the 
diagnosis, primary cite, and origins of the malignant tumor 
which was surgically resected in mid-July 2002 from the left 
posterior neck, the fact that this claimant is presumed to 
have been exposed to herbicides during service due to his 
service in the Republic of Vietnam during the Vietnam era 
(see 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii)), 
and the above list of presumptive disorders, the Board finds 
that a remand is required to obtain samples of the malignant 
tumor and to thereafter forward them to a panel of VA 
oncologists to obtain answers to the above questions.  
38 U.S.C.A. § 5103A(d) (West 2002).  

On remand, the RO should also obtain and associate with the 
record a copy of the veteran's Social Security Administration 
disability award and all the medical records held by the 
Social Security Administration in connection with that award. 
38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If any pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claim's file and the 
veteran notified in writing.  Because 
these are Federal records, if they cannot 
be secured a written unavailability 
memorandum must be prepared and added to 
the claims folders.

2.  The RO should make arrangements with 
the veteran to have samples of the 
malignant tumor which was surgically 
resected in mid-July 2002 from the left 
posterior neck forwarded to the VA 
medical facility which will be providing 
the requested medical opinions is this 
appeal.

3.  Thereafter, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran's 
claim's file and tissue sample to be 
reviewed by a panel of three oncologists.  
As to the tissue sample, all indicated 
tests and studies deemed appropriate by 
the panel must be accomplished and be 
reported in detail.  Thereafter, after a 
review of the record on appeal and the 
results from the studies of the tissue 
samples the panel should provide 
consensus answers to the following 
questions:

a.  What is the likely (i.e., 50 
percent or greater probability) 
histopathology of the malignant 
tumor which was surgically resected 
in mid-July 2002 from the veteran's 
left posterior neck?

b.  What is the likely (i.e., 50 
percent or greater probability) 
pathologic diagnosis of the 
malignant tumor which was surgically 
resected in mid-July 2002 from the 
veteran's left posterior neck?

c.  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that the malignant 
tumor which was surgically resected 
in mid-July 2002 from the veteran's 
left posterior neck was the primary 
tumor/site or origin?

d.  If the malignant tumor which was 
surgically resected in mid-July 2002 
from the veteran's left posterior 
neck was a metastasis, what was its 
likely (i.e., 50 percent or greater 
probability) site of origin?

e.  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that the malignant 
tumor which was surgically resected 
in mid-July 2002 from the veteran's 
left posterior neck can be diagnosed 
as Hodgkin's disease, chronic 
lymphocytic leukemia, multiple 
myeloma, or non-Hodgkin's lymphoma?

f.  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that the malignant 
tumor which was surgically resected 
in mid-July 2002 from the veteran's 
left posterior neck can be diagnosed 
as a cancer of the lung, bronchus, 
larynx, or trachea?

g.  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that the malignant 
tumor which was surgically resected 
in mid-July 2002 from the veteran's 
left posterior neck can be diagnosed 
as one of the following soft-tissue 
sarcomas: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; 
Malignant fibrous histiocytoma; 
Liposarcoma; Leiomyosarcoma; 
Epithelioid leiomyosarcoma 
(malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; 
Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant 
giant cell tumor of tendon sheath; 
Malignant schwannoma, including 
malignant schwannoma with 
rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular 
and epithelioid malignant 
schwannomas; Malignant mesenchymoma; 
Malignant granular cell tumor; 
Alveolar soft part sarcoma; 
Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; 
Extraskeletal Ewing's sarcoma; 
Congenital and infantile 
fibrosarcoma; and Malignant 
ganglioneuroma.

h.  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that the malignant 
tumor which was surgically resected 
in mid-July 2002 from the veteran's 
left posterior neck, no matter what 
its diagnosis or its site of origin, 
was caused or aggravated by the 
claimant's military service, 
including his service in the 
Republic of Vietnam and his 
presumptive exposure to herbicide 
agents during that time taking into 
account the findings by the NAS? 

The panel is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The panel should provide a complete 
rational for each answer to the above 
questions. 

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), such as providing the 
veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA in 
compliance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

5.  Thereafter, the RO/AMC must 
readjudicate the veteran's claim.  The 
RO/AMC is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since the October 2004 SSOC including the 
evidence filed by the veteran directly 
with the Board and all applicable laws 
and regulations considered pertinent to 
the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


